Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (i.e., claims 99-102 and 113-122 drawn to a method of treating a bacterial or microbial infection) in the reply filed on August 24, 2022, is acknowledged.  Additionally, Applicant’s election without traverse of Species A (i.e., a single and specific combination of active compounds as CBC and CBG); Species B (i.e., a single and specific infection to be treated as an E. faecium infection); and Species C (i.e., a single and specific subject population to be treated as a subject undergoing or who will undergo treatment with a lipopeptide antibiotic that is daptomycin or an analogue thereof) in the reply filed on August 24, 2022, is acknowledged.
Please note that in light of the Examiner’s search, Species C is hereby withdrawn. 

Status of Claims
Claims 1-98 were originally filed on January 31, 2022. 
The amendment received on February 1, 2022, canceled claims 1-98; and added claims 99-122.
Claims 99-122 are currently pending and claims 99-101, 113-115, 119, and 121-122 are under consideration as claims 103-112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims 102, 116-118, and 120 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 24, 2022.

Priority
The present application claims status as a 371 (National Stage) of PCT/CA2020/050613 filed May 6, 2020, and claims priority under 119(e) to U.S. Provisional Application No. 62/843,687 filed on May 6, 2019. 

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on June 14, 2022, is being considered by the examiner. 

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111. If Applicant disputes any interpretation set forth below, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action. Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer). 
	For claim 99, regarding the scope of the bacterial infection to be treated, it is noted that the bacterial infection to be treated is not limited.  As such, the scope of claim 99 encompasses treating any type of bacterial infection including gram positive, gram negative, and antibiotic resistant strains.  Furthermore, it is noted that the instant specification does not define what is meant by “treating” a bacterial infection.  Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, “treating” is defined as to manage a disease by medicinal, surgical or other measures, to care for a patient medically or surgically (See “Treat”, Medical Dictionary, available online at https://medical-dictionary.thefreedictionary.com/treat, 3 pages (2012) at pg. 1).  Thus, the scope of claim 99 encompasses managing a bacterial infection by medicinal measures (i.e., administering a combination of daptomycin or an analogue thereof with cannacichromene (CBC) and/or cannabigerol (CBG).  Therefore, the scope of claim 99 does not encompass preventing a bacterial infection.  
	Moreover, regarding the subject population to be treated, it is noted that the subject wither is already receiving daptomycin or an analogue thereof or will receive daptomycin or an analogue thereof.  As such, since the subject encompasses future administration of daptomycin or an analogue thereof, administration of daptomycin or an analogue thereof in combination with CBC and/or CBG is encompassed; meaning simultaneous administration of all agents. 
	Regarding analogues of daptomycin, the instant specification teaches that daptomycin analogues or derivatives may differ from daptomycin by virtue of the substitution of one or more amino acids thereof, such as by conservative substitutions, for example, substitutions of 1, 2, 3, 4, or 5 amino acids therein, for example substitutions with natural or non-natural amino acids (See instant specification, paragraph [0022]).  The instant specification also taches that daptomycin analogues may, for example, include cyclic lipodepsipeptide daptomycin, or derivatives thereof in which the fatty acid chain attached to the Trp1 amino group is an anteiso-undecanoyl, iso-docdecanoyl or anteiso-tridecanoyl group (See instant specification, paragraph [0022]).  Although daptomycin analogs where the side chain of the Trp1 amino acid are modified have been shown to exhibit anti-bacterial activity (See Scull et al., Appl. Microbiol. Biotechnol. 104:7853-7865 (2020) at Figures 1 and 3), the scope of the claimed daptomycin analogues encompasses compounds with any modifications, for example, 5 amino acid substitutions, as taught by the instant specification.  Thus, Applicants are not in possession of a representative number of daptomycin analogues to demonstrate possession of the genus, as will be further articulated in the 112(a) rejection below. 
	For claim 113, regarding the scope of the microbial infection to be treated, it is noted that the microbial infection to be treated is not limited.  As such, the scope of claim 113 encompasses treating any microbial infection including viral infections such as HIV, and coronavirus; bacterial infections such as gram positive, gram negative, and antibiotic resistant bacterial strains; and fungal infections.  Furthermore, as discussed supra for claim 99, “treating” encompasses managing a microbial infection by medicinal measures (i.e., administering a combination of daptomycin or an analogue thereof with cannacichromene (CBC) and/or cannabigerol (CBG).  Therefore, the scope of claim 99 does not encompass preventing a microbial infection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-101, 113-115, 119, and 121-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 99 and 113 include “daptomycin or an analogue thereof”. The interpretation of this phrase is described above in the “Claim Interpretation” section above where a daptomycin analogue encompasses any amino acid modifications including substitutions such as conservative and/or non-conservative substitutions, deletions, and/or additions, and encompasses any modification to the lipophilic portion of daptomycin.  The instant specification teaches that daptomycin analogues or derivatives may differ from daptomycin by virtue of the substitution of one or more amino acids thereof, such as by conservative substitutions, for example, substitutions of 1, 2, 3, 4, or 5 amino acids therein, for example substitutions with natural or non-natural amino acids (See instant specification, paragraph [0022]).  The instant specification also taches that daptomycin analogues may, for example, include cyclic lipodepsipeptide daptomycin, or derivatives thereof in which the fatty acid chain attached to the Trp1 amino group is an anteiso-undecanoyl, iso-docdecanoyl or anteiso-tridecanoyl group (See instant specification, paragraph [0022]).  In addition to manipulations of daptomycin, the analogue must also have “the function of the daptomycin”. The “function” disclosed for this analogue is to function as daptomycin in the treatment of a bacterial infection by exhibiting antibiotic activity (See instant specification, paragraph [0022]).  Thus, the scope of the instantly claimed daptomycin analogue is not limited in structure in order exhibit antibiotic activity similar to daptomycin.
The written description requirement may be met by provided a representative number of species of the genus and/or in light of the state of the art.  With regard to the state of the art, daptomycin analogues have been met with varying success.  Lin et al. teaches that even conservative substitutions at (2S, 3R) 3-methyl glutamic acid position of daptomycin result in analogues with a dramatic loss of activity (See Lin et al., Bioorganic Med. Chem. Lett. 27:456-459 (2017) at Figure 1; pg. 458, col. 1, last paragraph).  Lin et al. determined that it is not sufficient to have acidic groups placed randomly in space rather there is a network of interactions, yet to be fully understood, that may impart activity and selectivity (See Lin article, pg. 458, col. 1, last paragraph).  Scull et al. found that modifying the side chain of the Trp1 amino acid residue of daptomycin by alkylating the N1, C5, or C6 positions of the indole ring resulted in analogues exhibiting more potent antibiotic activity against daptomycin resistant strains of S. aureus and E. faecalis than daptomycin (See Scull article, abstract; Figures 1 and 3-4; Table 1; pg. 7862, col. 2, last paragraph to pg. 7863, col. 1, 1st paragraph).  However, Scull et al. also demonstrates the unpredictability of minor modifications to the daptomycin structure and it’s antibiotic activity.  Although N1, C5, and C6-substituted daptomycin analogs exhibited modest to impressive increases in antibacterial activity compared to daptomycin, the C2-substituted analogs exhibited significantly worse activity than both the other analogues as well as the unsubstituted daptomycin (See Scull article, pg. 7862, col. 2, last paragraph to pg. 7863, col. 1, 1st paragraph).  Therefore, the state of the art demonstrates the unpredictability in modifying daptomycin with the expectation of retaining antibiotic activity.  Thus, the claims are directed to daptomycin analogues with a certain function but no correlated structure associated with that function.  Without such structure, the specification does not convey possession of the breadth of the claimed genus.  
Alternately, the written description requirement may be met by provided a representative number of species of the genus. In this, the specification does not provide a single example of a daptomycin analogue or a core structure/residues necessary for the analogue to exhibit antibiotic activity. While the specification teaches specific daptomycin derivatives in which the fatty acid chain attached to the Trp1 amino group is an anteiso-undecanoyl, iso-docdecanoyl or anteiso-tridecanoyl group, which might be referred to in the specification as preserving function (See instant specification, paragraph [0022]), such analogues are not representative of the scope of the claimed daptomycin analogues because these examples do not constitute a representative number of species of daptomycin analogues.  Further, there remain no examples of additions or deletions, and only a statement that conservative or non-conservative substitutions can occur, for example 1-5 amino acids are substituted.  However, there is no indication that a daptomycin analogue having 1-5 substitutions would function similar to daptomycin.  Thus, this is not sufficient for the skilled artisan to envisage what modifications of daptomycin would preserve function.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, what is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of polypeptides which preserve the required function, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483. In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence. Therefore, claims 99-101, 113-115, 119, and 121-122 do not meet the written description requirement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 99-100, 113, 119, and 121-122 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling:
for treating a Gram-positive bacterial infection in a subject in need thereof where the subject is undergoing or will undergo treatment with daptomycin by administering to the subject an effective amount of a cannabinoid that is one or both of CBC and/or CBG; and 
for treating a Gram-positive bacterial infection in a subject in need thereof by administering to the subject an effective amount of at least two active compounds where the at least active compounds is cannabinoid that is one or both of CBC and/or CBG, and daptomycin,
does not reasonably provide enablement:
for treating an infection that is not a Gram-positive bacterial infection in a subject in need thereof where the subject is undergoing or will undergo treatment with daptomycin by administering to the subject an effective amount of a cannabinoid that is one or both of CBC and/or CBG; and 
for treating an infection that is not a Gram-positive bacterial infection in a subject in need thereof by administering to the subject an effective amount of at least two active compounds where the at least active compounds is cannabinoid that is one or both of CBC and/or CBG, and daptomycin.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
As stated in MPEP §2164.01(a), “there are many factors to consider when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any experimentation is ‘undue’.”  These factors include, but are not limited to:
1.         The breadth of the claims;
2.         The nature of the invention;
3.         The state of the prior art;
4.         The level of skill in the art;
5.         The level of predictability in the art;
6.         The amount of direction provided by the inventor;
7.         The presence or absence of working examples;
8.         The quantity of experimentation necessary needed to make or use the invention based on the disclosure.
See In re Wands USPQ 2d 1400 (CAFC 1988).
The eight In re Wands factors are applied to Claims 99-100, 113, 119, and 121-122 as follows:

The Breadth of the Claims and The Nature of the Invention
Although addressing that the subject is suffering from a bacterial or microbial infection and where the subject can be treated by administering a combination of daptomycin and a cannabinoid that is one or both of CBC and/or CBG (See claims 99 and 113), the types of infection to be treated consists of a large and unrelated group of infections.  The vast array of infections to be treated encompass any bacterial or microbial infection.  Bacterial infections include Gram-positive, Gram-negative, and antibiotic resistant bacterial strains.  Microbial infections include infections from any microbe.  Microbes include any microorganism such as bacteria, viruses, fungi, protozoa, and helminths (See “Types of Microbes”, The National Academy of Sciences, available online at http://needtoknow.nas.edu/id/infection/microbe-types/, 2 pages (2022)).  Thus, the claimed methods encompass treating a large and unrelated group of infections.  Accordingly, claims 99-100, 113, 119, and 121-122 are unduly broad with respect to the scope of infections to be treated.

The State of the Prior Art
The prior art demonstrates that daptomycin and cannabinoids such as CBC and CBG are useful to treat Gram-positive bacterial infections including some antibiotic resistant strains such as MRSA or VRSA.  However, the prior art does not support that daptomycin and/or cannabinoids treat Gram-negative bacterial infections, viral infections, or any other microbial infection.  
Regarding daptomycin, Carpenter et al. teaches that daptomycin is a novel cyclic lipopeptide antibiotic that provides rapid bactericidal activity against gram-positive pathogens in vitro, including methicillin-susceptible S. aureus, methicillin-resistant S. aureus, vancomycin-resistant S. aureus, penicillin-resistant S. pneumoniae, and ampicillin- and vancomycin-resistant enterococci (See Carpenter et al., Rev. Anti-Infective Agents 38:994-1000 (2004) at abstract; Tables 1-2).  However, daptomycin has no activity against gram-negative bacteria as it is unable to penetrate to outer membrane of these organisms (See Hirsch, A., “Daptomycin (CubicinT): A New Treatment Option from Gram-Positive Infections,” Cleveland Clinic, Pharmacotherapy Update, vol. 7, 5 pages (2004) at pg. 2, 3rd paragraph).  Moreover, MedlinePlus teaches that daptomycin will not work for treating colds, flu, or other viral infections (See “Daptomycin Injection,” Natl. Inst. Health, available online at https://medlineplus.gov/druginfo/meds/a608045.html, 4 pages (2019) at pg. 1, 2nd paragraph).   Therefore, the prior art only supports treatment of Gram-positive bacterial infections with daptomycin. 
Regarding cannabinoids such as CBC and CBG, Karas et al. teaches that cannabinoids include CBC, cannabidiol (CBD), and CBG (See Karas et al., Antibiotics 9:10 pages (2020) at abstract; pg. 1, last paragraph to pg. 2, 1st paragraph; Figure 1).  Karas et al. teaches that CBD was found to be bacteriostatic and bactericidal against a panel of Gram-positive pathogens (See Karas article, pg. 3, 1st paragraph).  No significant antifungal activity of cannabinoids was observed along with minor activity against Gram-negative bacteria (See Karas article, pg. 3, 2nd paragraph; pg. 5, 1st paragraph; Figure 2).  Similarly, Taylor teaches that CBG is not effective against Gram-negative bacteria alone (See Taylor, M., “Antibiotic Compound in Cannabis Fights Gram-positive and Gram-negative Bacteria,” available online at www.laboratoryequipment.com/561237-Antibiotic-Compound-in-Cannabis-Fights-Gram-positive-and-Gram-negative-Bacteria/, 7 pages (2020) at pg. 3, 3rd paragraph).  Rather, Taylor teaches that CBG requires an additional drug that permeabilizes the outer membrane of Gram-negative bacteria thereby enabling VBG to penetrate and kill the Gram-negative bacteria (See Taylor article, pg. 3, 3rd paragraph).  Therefore, the prior art only supports treatment of Gram-positive bacterial infections with cannabinoids such as CBC or CBG.
Therefore, the level of predictability in the art is dependent on many factors including the type of bacterial or microbial infection, and the mechanism by which a bacterial or microbial infection can be treated.  While finding additional treatments for bacterial or microbial infections is important, the state of the art requires vast amounts of data, including analysis of the efficacy of daptomycin in combination with CBC and/or CBG, producing animal models examining the efficacy of daptomycin in combination with CBC and/or CBG, additional in vitro and in vivo experiments on daptomycin in combination with CBC and/or CBG, and additional phase 0, I, II, III, and IV clinical trials on daptomycin in combination with CBC and/or CBG.

The Level of Skill in the Art
Practitioners in this art (medical clinicians, pharmacists, doctors and/or pharmaceutical chemists) would presumably be highly skilled in the art for treatment of bacterial or microbial infections in a subject.

The Level of Predictability in the Art
The instant claimed invention is highly unpredictable.  If one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains (i.e., administering CBC and/or CBG to a subject either in combination with daptomycin or to a subject already receiving daptomycin to treat a bacterial or microbial infection), then there is a lack of predictability in the art.  Moreover, it is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  The court has indicated that the more unpredictable an area is the more specific enablement is necessary in order to satisfy the statute.  (See In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970)).  This is because it is not obvious from the disclosure of one species, what other species will work.  
In the instant case, Applicants only demonstrate that CBG, CBC, and/or daptomycin have bacteriostatic and bactericidal activities against gram-positive bacteria such as E. faecium, E. faecalis, S. pyogenes, MRSA, and S. epidermidis (See instant specification, paragraph [0051], [0059]-[0060]; Figure 1; Tables 1-2), but fails to demonstrate that CBG, CBC, and/or daptomycin exhibit antibiotic activity against any gram-negative bacteria or other microbial infection.  In fact, the instant specification states that cannabinoids did not have any activity against Gram-negative bacteria (See instant specification, paragraph [0060]).  
Rather, Applicants appear to rely on the assumption that by providing evidence that CBG, CBC, and/or daptomycin treats gram-positive bacteria would exhibit similar intended results for treatment of the claimed genera of bacterial infections or microbial infections.  However, such an assumption cannot be made because there is no indication that administration of CBG, CBC, and/or daptomycin would exhibit similar positive results for treatment of the claimed genera of bacterial infections or microbial infections.  Without more experimentation demonstrating the efficacy of CBG, CBC, and/or daptomycin for treatment of the claimed genera of bacterial infections or microbial infections, the level of unpredictability remains high.  Therefore, it is unpredictable that administration of CBG, CBC, and/or daptomycin will treat any other bacterial or microbial infections other than gram-positive bacteria in a subject. 

The Amount of Direction Provided by the Inventor, 
The Presence or Absence of Working Examples, and 
The Quantity of Experimentation Necessary
In light of the unpredictability surrounding the claimed subject matter, the undue breadth of the claimed invention’s intended use, and the lack of adequate guidance, one wishing to practice the presently claimed invention would be unable to do so without engaging in undue experimentation.  One wishing to practice the presently claimed invention would have to produce additional data and experimentation to determine whether administering CBC and/or CBG to a subject either in combination with daptomycin or to a subject already receiving daptomycin would treat a bacterial or microbial infection other than gram-positive bacteria. 
The Specification discloses examples demonstrating that CBG, CBC, and/or daptomycin in vitro treated gram-positive bacteria E. faecium, E. faecalis, S. pyogenes, MRSA, and S. epidermidis (See examples 1-3).  However, the Specification provides little specific guidance or direction on the methods of administering CBG, CBC, and/or daptomycin for the treatment of a bacterial or microbial infection other than gram-positive bacteria.  Applicants provide no data, examples, figures, etc. demonstrating the efficacy of CBG, CBC, and/or daptomycin for the treatment of a bacterial or microbial infection other than gram-positive bacteria.  Additionally, the Specification expressly teaches that CBG and CBG did not exhibit antibiotic activity against gram-negative bacteria (See instant specification, paragraph [0060]).  In the absence of such information, a person of ordinary skill in the art would reasonably require an undue quantity of experimentation to determine efficacy of CBG, CBC, and/or daptomycin for the treatment of a bacterial or microbial infection other than gram-positive bacteria.

Conclusion of 35 U.S.C. 112(a) (Enablement) Analysis 

MPEP §2164.01(a), 4th paragraph, provides that, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1157, 1562; 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC), states that, “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable,” citing Brenner v. Manson, 383 U.S. 519, 536 (1966) (stating, in the context of the utility requirement, that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion”).  The Genentech decision continued, “tossing out the mere germ of an idea does not constitute enabling disclosure.  While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Id. at p. 1005.
After applying the Wands factors and analysis to claims 99-100, 113, 119, and 121-122, in view of the applicant’s entire disclosure, and considering the In re Wright, In re Fisher and Genentech decisions discussed above, it is concluded that the practice of the invention as claimed in claims 99-100, 113, 119, and 121-122 would not be enabled by the written disclosure excluding that of administering CBC and/or CBG to a subject either in combination with daptomycin or to a subject already receiving daptomycin to treat a gram-positive bacterial infection.  Therefore, claims 99-100, 113, 119, and 121-122, are rejected under 35 U.S.C. §112(a) for failing to disclose sufficient information to enable a person of skill in the art to administer CBC and/or CBG to a subject either in combination with daptomycin or to a subject already receiving daptomycin to treat a bacterial or microbial infection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 114 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “synergistically effective relative amounts” in claim 114 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is further noted that the specification does not define what constitutes a synergistically effective relative amount.  Although the specification provides examples of a relative amount in paragraph [0061], e.g., daptomycin MIC reduced to 4 to 0.03125 mg/L when CBC was present at ½ its MIC from 1 to 0.5 mg/L, examples do not constitute defining the term such that an ordinary skill in the art would understand the scope of the invention.  Therefore, an ordinary skilled artisan would be unable to ascertain the metes and bounds with respect to what constitutes “synergistically effective relative amounts”.
Please note that the Examiner is interpreting the scope of claim 114 such that the active compound are administered in synergistically effective amounts to treat the microbial infection and the synergistically effective amounts are synergistically effective to inhibit growth and/or reproduction of an E. faecium or an E. faecalis in an assay in order to advance prosecution.

Claim 119 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 119 recites the limitation "the bacterial infection" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 113 recites treating a microbial infection.  
Thus, please note that the Examiner is interpreting the scope of claim 119 such that the microbial infection is treated in order to advance prosecution.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 99-101, 113-115, 119 and 121-122 are rejected under 35 U.S.C. 103 as being unpatentable over Brener et al. WO Publication No. 2018/011813 A1 published on January 18, 2018 (cited in IDS received on 6/14/2022).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 99, 113, and 115, with respect to a method of treating a gram-positive bacterial infection in a subject that will undergo treatment with daptomycin by administering to the subject an effective amount of CBC and CBG as recited in instant claim 99; and with respect to a method of treating a gram-positive bacterial infection in a subject by administering to the subject a combination of an effective amount of CBC, CBG and daptomycin as recited in instant claims 113 and 115:
	Brener et al. teaches methods of using compositions comprising antimicrobials and cannabinoids for the treatment of diseases or conditions for which anti-microbial treatment is sought (See Brener specification, pg. 7, lines 12-15; pg. 14, lines 1-4; pg. 31, lines 1-10).  Brener et al. teaches that the combination of anti-microbial agents with cannabinoids surprisingly resulted in enhanced anti-microbial activity of the anti-microbial agents including synergistic combinations (See Brener specification, pg. 7, lines 17-20; pg. 31, lines 1-10).  Brener also teaches a method of treating a bacterial infection or a bacterial biofilm infection in a subject in need thereof by administering to the subject a combination of a first composition comprising at least one anti-bacterial agent and a second pharmaceutical composition comprising at least one cannabinoid (See Brener specification, pg. 11, lines 27-29 to pg. 12, lines 1-2).  The at least one anti-bacterial agent can be administered either together with the at least one cannabinoid or administered separately (See Brener specification, pg. 12, lines 11-14; pg. 13, lines 1-5) thereby constituting where the two agents are administered in combination as recited in instant claims 99 and 113.
	Regarding the cannabinoid agent, Brener et al. teaches that the at least one cannabinoid includes CBD, CBG, or CBC (See Brener specification, pg. 10, lines 4-9; pg. 23, lines 18-24).  
	Regarding the anti-bacterial agent, Brener et al. teaches that the anti-bacterial agent is an bactericidal or bacteriostatic antibiotic such as a lipopeptide (See Brener specification, pg. 20, lines 3-11).  A specific example of a lipopeptide antibiotic is daptomycin (See Brener specification, pg. 21, lines 11-13).  
	Regarding administering an effective amount, Brener et al. teaches that the dosage or the therapeutically effective amount can be estimated initially from in vitro and cell culture assays (See Brener specification, pg. 37, lines 27-29).  For example, a dose can be formulated in animal models to achieve a desired concentration or titer (See Brener specification, pg. 37, line 29 to pg. 38, line 1).  The dosage of each compound of the claimed combinations depends on several factors, including: the administration method, the disease to be treated, the severity of the disease, whether the disease is to be treated or prevented, and the age, weight, and health of the person to be treated (See Brener specification, pg. 38, lines 3-8).  For the cannabinoid, the dosage unit comprises 10-500 µg (See Brener specification, pg. 40, line 13).  Given that the instant “effective amount” of CBC, CBG, and/or daptomycin is not defined, in the specification, it would follow that the effective amount taught by Brener et al. constitutes an effective amount as recited in instant claims 99 and 113. 
In Example 11, Brener et al. examined whether the combination of a cannabinoid with an antibiotic resulted in the synergistic effect of reducing the effective concentration of the antibiotic in various bacterial strains (See Brener specification, pg. 48, lines 22-23).  Brener et al. assessed MRSA (USA300 strain), E. faecium, and vancomycin-resistant Enterococcus (VRE), antibiotics: gentamicin, vancomycin, daptomycin, linezolid, clindamycin, cephalosporin, TMP/SMZ, and doxycycline, and cannabinoids: CBD, CBN, CBG, THCA and/or THCV (See Brener specification, pg. 49, lines 1-6).  Therefore, when considering the teachings of Brener et al. as a whole, Brener et al. teaches a method of treating a bacterial infection in a subject in need thereof by administering to the subject an effective amount of a combination of an antibiotic agent such as daptomycin and at least one cannabinoid such as CBD, CBG, and CBC where the bacterial infection to be treated is E. faecium.  Thus, the teachings of Brener et al. suggest the methods as recited in instant claims 99, 113, and 121-122.  

	For claim 100, with respect to where the cannabinoid is administered in an antibiotically effective weight ratio of from 16:1 to 1:16 to daptomycin:
	Brener et al. teaches that the weight ratio between the anti-bacterial agent(s) and the cannabinoid(s) is between about 1000:1 to 1:1000, respectively (See Brener specification, pg. 8, lines 1-2; pg. 15, lines 19-20).  In certain embodiments, the weight ratio between the anti-bacterial agent(s) and the cannabinoid(s) is between about 1:5 to 1:20, respectively (See Brener specification, pg. 7, lines 1-18; pg. 16, lines 5-7).  Therefore, the instantly claimed ratio lies within the antibiotically effective weight ratio taught by Brener et al. as further articulated below.

	For claims 101 and 114, with respect to where the bacterial infection is from E. faecium:
	Brener et al. teaches that the bacterial infection or the bacterial biofilm includes Gram-positive bacteria such as from the Enterococcus ssp. (See Brener specification, pg. 11, lines 19-25; pg. 30, lines 21-30).  As discussed supra for claims 99, 113, and 115, Brener et al. teaches treatment of E. faecium (See Brener specification, pg. 49, lines 1-2).  Therefore, the teachings of Brener et al. suggest where the bacterial infection to be treated is E. faecium as recited in instant claims 101 and 114.

	For claims 114 and 119, with respect to where the active compounds are administered in synergistically effective amounts to treat the microbial infection and the synergistically effective amounts are synergistically effective to inhibit growth and/or reproduction of an E. faecium as recited in instant claim 114; and with respect to where the cannabinoid is administered in an amount that is synergistically effective with daptomycin to treat the bacterial infection as recited in instant claim 119:
	As discussed supra for claims 99 and 113, Brener et al. teaches that the combination of anti-microbial agents with cannabinoids surprisingly resulted in enhanced anti-microbial activity of the anti-microbial agents including synergistic combinations (See Brener specification, pg. 7, lines 17-20; pg. 31, lines 1-10).  In certain embodiments, Brener et al. teaches that the anti-bacterial efficacy of the composition (i.e., both antibacterial agent and cannabinoids) is similar to, or better than, the anti-bacterial efficacy of the same pharmaceutical composition comprising 2 to 150 times the amount of the antibacterial agent without the cannabinoid (See Brener specification, pg. 7, lines 24-27; pg. 11, lines 13-15; pg. 14, lines 12-22; pg. 16, lines 26-29; pg. 29, lines 12-13; pg. 30, lines 2-8; pg. 31, lines 1-10) thereby encompassing where the combination results in a reduced amount of the antibacterial agent needed for the same anti-bacterial efficacy.  In other embodiments, Brener et al. teaches that the combinational use of administering both agents in treating a bacterial infection or bacterial biofilm creates or extends the susceptibility of the bacteria to the antibacterial agent compared to the suspectibility of the bacteria to the antibacterial agent without the at least one cannabinoid (See Brener specification, pg. 11, lines 4-6; pg. 28, lines 21-23).  In certain embodiments, the combinational use is associated with a reduced side effect compared to the use of the antibacterial agent without the at least one cannabinoid (See Brener specification, pg. 11, lines 6-8; pg. 14, lines 12-18; pg. 28, lines 27-28; pg. 30, lines 9-14).  Furthermore, Brener et al. teaches that in certain embodiments, the combinational use is associated with increased antibacterial activity compared to the use of the antibacterial agent without the at least one cannabinoid (See Brener specification, pg. 11, lines 11-13; pg. 12, lines 22-25; pg. 29, lines 7-8; pg. 30, lines 15-20).
	In addition, Brener al. demonstrates synergy when an antibacterial agent such as PEA is combined with a cannabinoid such as THC such that the effective concentration of THC is reduced in the treatment on S. aureus strain 25923 (See Brener specification, Example 1).  Similarly, Brener et al. demonstrates synergy when an antibacterial agent such as gentamicin is combined with a cannabinoid such as THC such that the effective concentration of gentamicin is reduced in the treatment on S. aureus strain 25923 (See Brener specification, Examples 2-4; Table 1).  Brener et al. also demonstrates synergy when an antibacterial agent such as ampicillin is combined with a cannabinoid such as THC such that the effective concentration of ampicillin is reduced in the treatment on MRSA (See Brener specification, Example 5).  Example 6 demonstrates synergy when an antibacterial agent such as carbenicillin is combined with a cannabinoid such as THC such that the effective concentration of carbenicillin is reduced in the treatment on S. pneumoniae (See Brener specification, Example 5).  Moreover, as discussed supra for claims 99 and 113, in Example 11, Brener et al. examined whether the combination of a cannabinoid with an antibiotic resulted in the synergistic effect of reducing the effective concentration of the antibiotic in various bacterial strains (See Brener specification, pg. 48, lines 22-23).  Brener et al. assessed MRSA (USA300 strain), E. faecium, and vancomycin-resistant Enterococcus (VRE), antibiotics: gentamicin, vancomycin, daptomycin, linezolid, clindamycin, cephalosporin, TMP/SMZ, and doxycycline, and cannabinoids: CBD, CBN, CBG, THCA and/or THCV (See Brener specification, pg. 49, lines 1-6).  Therefore, when considering the teachings of Brener et al. as a whole, the teachings are suggestive that the combination of an antibacterial agent with at least one cannabinoid would synergistically reduce the effective concentration of the antibacterial agent on the bacterial infection thereby suggesting synergistically effective amounts of each compound to treat the bacterial infection by inhibiting growth and/or reproduction of the bacterial infection (i.e., MIC values achieved with reduced concentration of antibacterial agent).  Thus, at a minimum, an ordinary skilled artisan would routinely optimize the effective concentration of both agents in order to achieve synergistically effective amounts to treat the bacterial infection by inhibiting growth and/or reproduction of the bacterial infection as further articulated below.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Brener et al. does not expressly teach a specific embodiment of a method of treating a bacterial infection such as E. faecium in a subject who will undergo treatment with daptomycin and administering an effective amount of CBC and CBG as recited in instant claims 99 and 101; and does not expressly teach a specific embodiment of a method of treating a microbial infection such as E. faecium by administering to the subject an effective amount of a combination of CBC, CBG, and daptomycin as recited in instant claim 113, 115, and 121-122.  However, the teachings of Brener et al. cure these deficiencies by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.
Brener et al. does not expressly teach a specific embodiment where the cannabinoid is administered in an antibiotically effective weight ratio of from 16:1 to 1:16 to the lipopeptide antibiotic as recited in instant claim 100.  However, the instantly claimed ratio lies within the ratio taught by Brener et al. as further articulated below.  
Brener et al. does not expressly teach where the active compounds are administered in synergistically effective amounts to treat the microbial infection and the synergistically effective amounts are synergistically effective to inhibit growth and/or reproduction of an E. faecium as recited in instant claim 114, and with respect to where the cannabinoid is administered in an amount that is synergistically effective with daptomycin to treat the bacterial infection as recited in instant claim 119.  However, the teachings of Brener et al. cure this deficiency because an ordinary skilled artisan routinely optimizes the effective amounts of an antibacterial agent and at least one cannabinoid to achieve synergistically effective amounts in light of the teachings of Brener al. as further articulated below.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
	With respect to a specific embodiment of a method of treating a bacterial infection such as E. faecium in a subject who will undergo treatment with daptomycin and administering an effective amount of CBC and CBG as recited in instant claims 99 and 101, a specific embodiment of a method of treating a microbial infection such as E. faecium by administering to the subject an effective amount of a combination of CBC, CBG, and daptomycin as recited in instant claim 113, 115, and 121-122, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Brener et al. and administer an effective amount of a combination of daptomycin and at least one cannabinoid such as CBC and CBG to a subject in order to treat a gram-positive bacterial infection such as E. faecium in the subject.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because administering an effective amount of a combination of at least one cannabinoid and an antibacterial antibiotic agent was known to treat a bacterial infection such as E. faecium where such combination surprisingly resulted in enhanced anti-bacterial activity of the anti-bacterial agents as taught by Brener et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the combination of at least one cannabinoid and an antibacterial antibiotic agent of Brener et al. were used for treating a bacterial infection such as E. faecium, and therefore, administering an effective amount of a combination of CBC and CBG as the least one cannabinoid with daptomycin as the antibacterial antibiotic agent would support the treatment of a bacterial infection such as E. faecium where such combination surprisingly results in enhanced anti-bacterial activity of daptomycin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant to KSR.

With respect to a specific embodiment where the cannabinoid is administered in an antibiotically effective weight ratio of from 16:1 to 1:16 to the lipopeptide antibiotic as recited in instant claim 100, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed antibiotically effective weight ratio would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 16:1 to 1:16) lies within the prior art antibiotically effective weight ratio (i.e., about 1:5 to 1:20).  

With respect to where the active compounds are administered in synergistically effective amounts to treat the microbial infection and the synergistically effective amounts are synergistically effective to inhibit growth and/or reproduction of an E. faecium as recited in instant claim 114, and with respect to where the cannabinoid is administered in an amount that is synergistically effective with daptomycin to treat the bacterial infection as recited in instant claim 119, it is noted that Brener et al. demonstrates synergy when an antibacterial agent such as gentamicin, ampicillin, TEA, or carbenicillin is combined with a cannabinoid such as THC such that the effective concentration of the antibacterial agent is reduced in the treatment on S. aureus strain 25923, MRSA, or S. pneumoniae thereby demonstrating synergistic effective amounts of each agent to treat the bacterial infection by inhibiting growth and/or reproduction of the bacterial infection (See Brener specification, Examples 1-5).  It is also noted that Brener et al. suggests examining whether the combination of a cannabinoid with an antibiotic resulted in the synergistic effect of reducing the effective concentration of the antibiotic in various bacterial strains including MRSA (USA300 strain), E. faecium, and vancomycin-resistant Enterococcus (VRE) where the antibiotic is gentamicin, vancomycin, daptomycin, linezolid, clindamycin, cephalosporin, TMP/SMZ, or doxycycline, and the at least one cannabinoid is CBD, CBN, CBG, THCA and/or THCV (See Brener specification, pg. 49, lines 1-6).  The effective amount of daptomycin as the antibacterial agent and CBC and CBG as the at least one cannabinoid(s) to achieve synergy in treating an E. faecium bacterial infection by inhibiting growth and/or reproduction of the E. faecium is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the synergistic effective amounts of the antibacterial agent and cannabinoids needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to determine and adjust the effective amounts of daptomycin and CBC and CBG, in light of the teachings of Brener et al., such that the effective amounts result in the synergistic treatment of a bacterial infection such as E. faecium by inhibiting growth and/or reproduction of the E. faecium, because an ordinary skilled artisan would have been able to utilize the teachings of Brener et al. to obtain synergistic effective amounts with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the effective amounts of daptomycin and CBC and CBG to achieve synergy in treating an E. faecium infection would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 99-101, 113-115, 119, and 121-122 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/607,247 (Thompson et al. US Publication No. 2022/0218654 A1) in view of Brener et al. WO Publication No. 2018/011813 A1 published on January 18, 2018 (cited in IDS received on 6/14/2022).  Thompson et al. claims:

    PNG
    media_image1.png
    401
    680
    media_image1.png
    Greyscale

(See Thompson claim 1).  As such, the ‘654 claimed invention anticipates instant claims 99-100, 113, and 121-122.  
	For claims 101, 114-115, and 119, with respect to where the bacterial infection is E. faecium, pursuant to MPEP 804, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, the ‘654 specification teaches that the formulations treat a bacterial infection such as E. faecium (See ‘654 specification, paragraph [0011]) thereby satisfying the claim limitation with respect to where the bacterial infection is E. faecium as recited in instant claims 101, 114-115, and 119.
	However, the ‘654 claimed invention does not claim where the effective amounts are synergistic to treat the bacterial infection by inhibiting growth and/or reproduction of the bacterial infection as recited in instant claims 114 and 119.  
	Please see discussion of Brener et al. above along with the motivation to arrive at the instantly claimed invention.  Briefly, an ordinary skilled artisan would be motivated to optimize the effective amounts of daptomycin and CBC and CBG such that the amounts are synergistic for the treatment of a bacterial infection such as E. faecium.  Therefore, the ‘654 claimed invention is not patentably distinct from the instantly claimed invention. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216. The examiner can normally be reached M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA D' AMBROSIO/            Primary Examiner, Art Unit 1654